2916 NW Bucklin Hill Road 
Suite 485
Silverdale, WA 98383 
 
 
In re Application of: Coleman Fung 
Serial Number: 17/030,233
Filed:  September 23, 2020 
Docket: 9423AE 
 
: 
: 
: 
: 
: 
: 
                       
DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & M.P.E.P. § 708.02 
 

 
This is a decision on the petition filed on September 23, 2020 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).  
 
The petition to make the application special is DISMISSED. 
 
REGULATION AND PRACTICE 
 
A grantable petition to make special under 37 C.F.R. § 1.102(d), pursuant to the policy set forth in “Changes to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323) and the “Changes in Accelerated Examination Practice” published in the Federal Register on August 16, 2016 (81 Fed. Reg. 54564), must satisfy the following conditions:  
 
I. Conditions Regarding the Application:  
1. the application must be a non-reissue utility or design application filed under 35 U.S.C § 111(a); 
2. the application, the petition and the required fees must be filed electronically using the USPTO’s electronic filing system (EFS-Web); if not filed electronically, a statement asserting that EFS-web was not available during the normal business hours must accompany the application, other papers and fees by mail; 
3. at the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination; and 
4. the application must contain three or fewer independent claims and twenty or fewer total claims and the claims must be directed to a single invention. 
 
II. Conditions Regarding the Petition: 

1. be filed with the application; 
2. include a statement that applicant agrees not to separately argue the patentability of any dependent claim during any appeal in the application; 
3. include a statement that applicant agrees to make an election without traverse in a telephone interview; 
4. include a statement that applicant agrees to conduct such an interview when requested by the examiner; 
5. include a statement, made based on a good faith belief, that a preexamination search in compliance with the following requirements, was conducted, including an identification of the field of search (i.e., group/subgroup of the CPC for utility applications and class/subclass of the USPC for design applications) and the date of search, where applicable, and for database searches, the search logic or chemical structure or sequence used as a query, the name of the file(s) searched and the database service, and the date of the search; and  
The preexamination search must: 
5.1 involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated sources and includes such a justification with this statement; 
5.2. be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation; and 
5.3. encompass the disclosed features that may be claimed. 
6. must provide in support of the petition an accelerated examination support document. 
An accelerated examination support document must include: 
6.1. an information disclosure statement (IDS) in compliance with 37 CFR 1.98 citing each reference deemed most closely related to the subject matter of each of the claims; 
6.2. an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference; 
6.3. a detailed explanation of how each of the claims are patentable over the references cited with particularity required by 37 CFR 1.111(b) and (c); 
6.4. a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application); 
6.5. a showing of where each limitation of the claims finds support under 35 U.S.C. 112(a) in the written description of the specification. If applicable, the showing must also identify: (1) each means- (or step) plus-function claim element that invokes consideration under 35 U.S.C. 112(f); and (2) the structure, material, or acts in the specification that corresponds to each means- (or step) plus-function claim element that invokes consideration under 35 U.S.C. 112(f); if the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 U.S.C. 112(a) in each such application in which such supports exists; and 
6.6. an identification of any cited references that may be disqualified under 35 U.S.C. 103(c) for applications subject to examination under pre-AIA  35 U.S.C. 102 and 103; or an identification of any cited references that may be disqualified under 35 U.S.C. 102(b)(2)(C) for applications subject to examination under AIA  35 U.S.C. 102 and 103. 

indicate if it is subject to examination under pre-AIA  35 USC 102 and 103 or under AIA  35 USC 102 and 103 (See MPEP 2159). 
 
 
REVIEW OF FACTS 
 
The conditions I: 1-4, II: 1-5, 5.3, 6, 6.1, and 6.1-6.6 above are considered to have been met. However, the petition fails to comply with conditions II: 5.1, 5.2, and 6.7 above. Therefore, the petition fails to meet the required conditions to be accorded special status under the accelerated examination procedure.   
 
Discussion 
 
When referring to “the petition” hereinbelow, the received papers under consideration include the PTO/SB/28 form, the “pre-examination search document” including pages 1-8; the “accelerated examination support document” comprising pages 1-100, and an Information Disclosure Statement including form PTO/SB/08A.  
 
Regarding the requirements of section II element 5.1 and 5.2 outlined above, it appears the search outlined in the petition omitted a critical search area by not searching in the following groups/subgroups of the CPC: A61B5/40674; A61B 5/4088; A61B5/11; A61B 5/16, 5/165; A63F13/211; A63F13/212; A63F2300/1012; G09B 7/00, 19/00, 19/003; G16H 50/20; G06F 19/3481; and by not searching for following key words: (activity or exercise or task or game or scenario or challenge), (cognitive or psychological or neurological), (assessment or test or exam or examination or diagnosis or profile or score or rating or performance),(simultaneous or concurrent or multitask$3 or (multiple adj tasks) or (primary adj task) or (secondary adj task)), (compar$5 with (history or population)); cognition, mental, dementia, Alzheimer’s, Huntington’s, motor, motion, acceleromet$, gyroscop$
 
 
Regarding the requirements of section II element 6.7 outlined above, the petition fails to specify whether any claim has an effective filing date on or after March 16, 2013 to indicate if it is subject to examination under pre-AIA  35 USC 102 and 103 or under AIA  35 USC 102 and 103, as the application is a nonprovisional application filed on or after March 16, 2013, and claims the benefit of or priority to an application where the filing date of a foreign, U.S. provisional, U.S. nonprovisional or international application is prior to March 16, 2013. 
 
 
DECISION 

 
For the above-stated reasons, the petition is DISMISSED. The application will therefore be taken up by the examiner for action in its regular turn. 

Petitioner is given a single opportunity to perfect the petition. Any request for reconsideration of this decision must be submitted within 2 months. Extensions of time under the provisions of 37 CFR 1.136(a) will be permitted, but filing a petition for an extension of time will result in the application being taken out of the accelerated examination program. Any request for reconsideration must address all of the deficiencies indicated above. 
 
Petitioner is reminded that, upon granting of the special status of the application on request for reconsideration, the application will be processed expeditiously. However, due to the dismissal of the instant petition, examination may not be completed within twelve months of the filing date of the application. 
 
Any inquiry regarding this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574. 
 
 
/DAVID DUFFY/Quality Assurance Specialist, TC 3700